Case 1:18-cv-00343-TFM-N Document 192 Filed 08/12/21 Page 1 of 2           PageID #: 5544




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 RODNEY K., SR., MARY K.,                  )
 KENNESHA Q., STACY S.T.,                  )
 TIFFANIE C. et al.,                       )
      Plaintiffs,                          )
                                           )
 v.                                        )   CIVIL ACTION NO. 18-343-TFM-N
                                           )
 MOBILE COUNTY BOARD OF                    )
 EDUCATION et al.,                         )
     Defendants.                           )

                ORDER SETTING SETTLEMENT CONFERENCE

       This civil action is hereby set for a SETTLEMENT CONFERENCE between

 the parties with the undersigned Magistrate Judge on September 8, 2021, beginning

 at 10:00 a.m. (Central Time). The parties will attend via videoconference. 1 A

 videoconference access link will be emailed to the parties closer to the start of the

 conference. Each of the parties, and at least one attorney of record for each counseled

 party, must personally participate in this conference. For a party that is an artificial

 entity (e.g., corporation, LLC, partnership, governmental entity), that party shall be

 “personally present” in the form of at least one authorized representative who has

 final settlement authority.

       In preparation for, and in order to facilitate, the settlement conference, each

 party must submit a confidential settlement statement to the undersigned no later




 1 See S.D. Ala. GenLR 72(a)(2)(T) (authorizing the magistrate judges of this judicial
 district to “[c]onduct[] mediation conferences, or other alternative dispute resolution
 (ADR) procedures, pursuant to the District’s ADR Program . . . .”).
Case 1:18-cv-00343-TFM-N Document 192 Filed 08/12/21 Page 2 of 2           PageID #: 5545




 than 4:00 p.m. (Central Time) on September 2, 2021 by email to

 alexander_lenk@alsd.uscourts.gov and tina_wood@alsd.uscourts.gov. Each party’s

 settlement statement shall include the following information:

       1.     A brief statement of the facts giving rise to this action;

       2.     A brief analysis of the key issues involved in the litigation;

       3.     A description of the strongest and weakest points in your case and in
              your opponent’s case, both legal and factual;

       4.     The major obstacle(s), as you perceive it, to settlement;

       5.     The total estimated cost to your client to continue this action beyond the
              settlement conference date, including the cost of trial through appeal;

       6.     The history and status of any settlement negotiations, including the last
              settlement proposal made by you and to you;

       7.     A settlement proposal that you believe would be fair; and

       8.     A settlement proposal that you would be willing to make in order to
              conclude the matter and stop the expense of litigation.

       All communications made in connection with the settlement conference are

 confidential and will not be disclosed to anyone, including the other parties, unless

 otherwise agreed to by the parties. The confidential settlement statements, and any

 documents requested and submitted for the settlement conference, will be

 maintained in chambers and destroyed after the conference.

       DONE and ORDERED this the 12th day of August 2021.

                                         /s/ Katherine P. Nelson
                                         KATHERINE P. NELSON
                                         UNITED STATES MAGISTRATE JUDGE




                                            2
